DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation (i) “substrate holding unit” and (ii) “processing liquid supply unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language (i) “configured to hold a substrate”, (ii) “configured to supply a processing liquid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 5-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (i) circular-plate shaped vacuum chuck [0012] and (ii) nozzle [0021].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the use of “in case of performing the liquid processing” is confusing because it is unclear if the limitation is indicating the liquid processing may be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima (prev. presented US 2012/0064256) in view of Muramoto (prev. presented US 2015/0047677).
Regarding claim 1, Higashijima teaches a substrate processing apparatus (abstract) comprising a substrate holding unit (3 Fig 1) configured to hold a substrate (Fig 1); a processing liquid supply (62 and 621 Fig 3) configured to supply a processing liquid onto the substrate held in the substrate holding unit [0025]; a cover member (5 Fig 1 and 2) which has a horizontal bottom surface (has a plurality of horizontal bottom surfaces see bottom surfaces of 5 in Fig 1) and a ring shape ([0041-0042] note discussion of disk shape and opening port 51 which means that 5 is a ring shape) and is disposed to face a peripheral portion of the substrate held in the holding unit (Fig 1); and a cup body (2 Fig 1) surrounding the substrate and configured to receive the processing liquid dispersed from the substrate [0025], wherein the cover member is equipped with a heater configured to heat the cover member (61 Fig 1), the cover member includes an annular inner peripheral surface (unnumbered surface through which the line for 57 passes in Fig 3 at a position facing 621), a bottom surface that faces the substrate (Fig 1), an outer periphery portion located at an outer position than an outer peripheral end of the substrate (Fig 1) and a recess portion extended from the 
Regarding the controller, Higashijima teaches a heater to control the supply of liquid and the heater [0063]. In the same field of endeavor of substrate processing, Muramoto teaches it is known to perform heating on the lamp heater [0147-0148] after the wafer is unloaded [0125]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Higashijima to include the heater to be heated for cleaning and removing of deposits after the liquid processing because Muramoto teaches this prevents loss of output from the heater and contamination by particles [0147-0148]. Regarding not heating during liquid processing and instead heating during a standby time period after the substrate is retreated, this heating processing is performed after to clean the lamp and is distinct from any heating during liquid processing to control the temperature of the substrate.
Regarding claim 5, the heater (61) of Higashijima is capable of maintaining the position of the heater and Muramoto has taught the position of the heater during cleaning is controllable including a position that is the same as the position during liquid processing. [0146] 
Regarding specifically claim 6-7, the cleaning of Muramoto is performed after each wafer which is after a set number of wafers and after a set time [0125]
Regarding claim 9, the heater of the combination is configured to heat an inner peripheral surface of the cover member (Fig 1 and 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima in view of Muramoto as applied to claim 1 and further in view of Amano (prev. presented US 2011/0030737).
Regarding claim 8, Higashijima in view of Muramoto fails to teach the heater is embedded in the cover member. In the same field of endeavor of liquid substrate processing apparatuses (abstract), Amano teaches the heater (31) is embedded in cover member (32 and 34) and formed along the ring shape of the cover (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Higashijima to include a heater embedded in the cover because this would protect the heater from exposure to processing chemicals. Further this represents a simple substitution of one known element (heater of Higashijima) with another (heater of Amano) to obtain predictable results (substrate heating from the cover member).

Response to Arguments
Applicant's arguments filed 03/13/2020, hereinafter reply, have been fully considered but they are not persuasive. 
The argument (reply p 7-11) that Muramoto does not teach heating in the standby time period. This is not persuasive because the cited portion [0125] teaches heating to clean after the unloading of the wafer. Applicant’s argument cite other uses of the heater in Muramoto without addressing the cited portion of the heating cleaning after the wafer is unloaded. Therefore the arguments are not persuasive. The argument .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET D KLUNK/Examiner, Art Unit 1716   
/KARLA A MOORE/Primary Examiner, Art Unit 1716